Citation Nr: 1727264	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-24 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a left hip disability.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, this matter must be remanded because there was not substantial compliance with the Board's July 2016 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

The July 2016 Board remand directed the RO to schedule the Veteran for an examination.  The Veteran was notified in a September 20, 2016 letter that he would be scheduled for an examination.  The examination was subsequently scheduled for September 24, 2016; however, the Veteran did not report for the examination.  It is unclear whether the Veteran was provided with adequate notice of the scheduled date, time, and place of the September 24, 2016 examination.  

The Board is remanding the appeal to provide the Veteran with an opportunity to undergo a VA examination.  On remand, the RO should ensure that the Veteran is provided with adequate notice of the scheduled date, time, and place of the examination.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request information as to any outstanding private treatment records concerning the left hip disability.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available treatment records.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2. Obtain all updated VA treatment records, including any records from Philadelphia or East Orange VA Medical Centers, from September 2015 to the present, and associate them with the claims file or virtual record.

3. After all outstanding records have been associated with the claims file, obtain a new VA examination that addresses the current severity of the Veteran's left hip disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should address the following:

a. Conduct full range of motion testing for both hips under each of the following conditions, if possible:
   i) on weight-bearing
   ii) on nonweight-bearing
   iii) on active motion
   iv) on passive motion
   v) after repetitive use
The examiner should document findings in terms of degrees and record the degree at which any evidence of pain begins for each of the conditions.  If there is no evidence of pain, the examiner must state such observation.  The examiner must indicate that all testing under each condition was performed.  If any of the requested testing is not possible, the examiner must explain why.

b. Assess whether the Veteran's left hip disability is manifested by flare-ups, pain, weakness, fatigability, or incoordination and describe any accompanying decreased range of motion or other functional loss.  Any decreased range of motion should be described in terms of degrees.  If the examiner finds that none of the conditions in this section are present, or that they do not contribute to decreased range of motion or functional loss, the examiner must fully explain the underlying reasons for such a finding.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A complete rationale for all opinions must be provided.

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




